10

11

12

13

14

15

16

17

18

19

Case 2:19-cr-00642-VAP Document 46 Filed 12/20/19 Page lof1 Page ID #:314

 

FILED
CLERK, U.S. DISTRICT COURT

 

December 20, 2019

 

 

 

CENTRAL DISTRICT OF CALIFORNIA
BY: DEPUTY

 

 

 

UNITED STATES DISTRICT COURT
FOR THE CENTRAL DISTRICT OF CALIFORNIA
UNITED STATES OF AMERICA, CR No. CR 19-642-VAP

tPROPOSED} ORDER SEALING
DOCUMENT

Plaintiff,
v.

[UNDER SEAL]

)

)

)

)

IMAAD SHAH ZUBERI, )
)

Defendant. )
)

)

)

)

)

 

 

 

For good cause shown, IT IS HEREBY ORDERED THAT:

The government’s ex parte application for sealed filing of
docket entry #40 is GRANTED. The document sought to be filed
under seal and the government’s ex parte application and
proposed order shall be filed under seal. The government may
produce the underlying document as permitted or required by

applicable law.

s . 0. e .
Dated: December 20, 2019 °
VIRGINIA A. PHILLIPS
UNITED STATES DISTRICT JUDG

 

 
